Cooper, J.,
delivered the opinion of the court.
It seems to be well settled by the authorities that a declaration or manifestation of a trust in lands may be made by the most informal instruments addressed to others than the cestui que trust, and without any intention on the part of the trustee to declare the trust, as by a pamphlet addressed to the public, Barrel v. Joy, 16 Mass. 221; or by a memorandum made by a testator for the guidance of his executor, Urann v. Coates, 109 Mass. 581; or by attesting as a witness with knowledge of its contents, an instrument in which the facts are stated, Welford v. Beesley, 1 Ves. Sen. 6 ; or by a recital in a deed, Deg v. Deg, 2 Peere Williams 412; but the terms of the trust must appear in the writing, as otherwise the court cannot determine what trust' to enforce. Perry on Trusts, § 83; Forster v. Hale, 3 Ves. 708 ; Steere v. Steere, 5 Johns. Ch. 1; Lewin on Trusts 122. The recital in the deed from McLean to Phillips does not show that any trust existed in the land; on the contrary, it indicates that King was at that time the owner of the lot. It is a recognition of King’s title and not a declaration that McLean held the title on any sort of trust for him.

The decree is affirmed.